Citation Nr: 0011939	
Decision Date: 05/05/00    Archive Date: 05/12/00

DOCKET NO.  98-00 409A	)	DATE
	)
	)


THE ISSUE

Whether a March 21, 1997 decision by the Board of Veterans' 
Appeals dismissing a claim of entitlement to a rating in 
excess of 20 percent for arthritis of the lumbosacral spine 
should be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel



INTRODUCTION

The moving party served on active duty from June 1958 to 
August 1978.

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion by the moving party as to clear and 
unmistakable error in a March 21, 1997 Board decision.


FINDINGS OF FACT

1.  On March 21, 1997, the Board rendered a decision 
dismissing a claim of entitlement to increased evaluation for 
service connected arthritis of the lumbosacral spine on the 
grounds that a timely substantive appeal had not been filed, 
and, therefore, the Board did not have jurisdiction of the 
claim.  

2.  The moving party has not set forth the grounds of alleged 
clear and unmistakable error, or errors of fact or relevant 
law in the Board decision together with the legal or factual 
basis for such allegations, and why the result would have 
been different but for the alleged error.


CONCLUSION OF LAW

The March 21, 1997 Board decision dismissing a claim of 
entitlement to a rating in excess of 20 percent for arthritis 
of the lumbosacral spine did not contain clear and 
unmistakable error.  38 U.S.C.A. § 7111 (West Supp. 1999); 
38 C.F.R. §§ 20.1403, 20.1404 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On March 21, 1997, the Board issued a decision dismissing a 
claim of entitlement to increased evaluation for service 
connected arthritis of the lumbosacral spine on the ground 
that a timely substantive appeal had not been filed.  In 
April 1997, the representative requested reconsideration of 
the Board's decision.  In January 1998, the moving party's 
representative filed a motion for reconsideration of the 
March 1997 Board decision.  The Board denied the moving 
party's motion for revision and construed the motion to 
include a claim on the basis of clear and unmistakable error 
(CUE).  Final determination on the potential CUE claim was 
deferred pending promulgation of final regulations.  

In April 1999, after the pertinent regulations were 
promulgated, the Board informed the moving party that it 
would not consider his earlier motion for reconsideration as 
a CUE motion unless he so desired.  The moving party was 
afforded another period within which to reply, and, in May 
1999, the moving party indicated a desire for the motion to 
be regarded as a CUE claim.  After review of the claims 
folder, his representative submitted a written brief, dated 
October 1, 1999, in support of the moving party's motion for 
revision of the Board's decision of March 21, 1997.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (1999).  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  The Board notes that it has original 
jurisdiction to determine whether CUE exists in a prior final 
Board decision.


38 C.F.R. § 20.1403, relates to what constitutes CUE and what 
does not, and provides as follows:

(a) General.  Clear and unmistakable 
error is a very specific and rare kind of 
error.  It is the kind of error, of fact 
or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error.  Generally, either the correct 
facts, as they were known at the time, 
were not before the Board, or the 
statutory and regulatory provisions 
extant at the time were incorrectly 
applied.

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error 
in a prior Board decision must be based 
on the record and the law that existed 
when that decision was made.

(2) Special rule for Board decisions 
issued on or after July 21, 1992.  
For a Board decision issued on or 
after July 21, 1992, the record that 
existed when that decision was made 
includes relevant documents 
possessed by the Department of 
Veterans Affairs not later than 90 
days before such record was 
transferred to the Board for review 
in reaching that decision, provided 
that the documents could reasonably 
be expected to be part of the 
record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision 
of a Board decision on the grounds of 
clear and unmistakable error, there must 
have been an error in the Board's 
adjudication of the appeal which, had it 
not been made, would have manifestly 
changed the outcome when it was made.  If 
it is not absolutely clear that a 
different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

With respect to the present CUE claim, the moving party's 
representative argues that the moving party was not afforded 
a one year period within which to file a timely substantive 
appeal as allowed by 38 CFR § 3.109.  However, he was 
afforded a year because, as the April 1997 Board decision 
noted, the adverse determination was rendered in April 1995 
and had the veteran filed a substantive appeal within one 
year thereafter it would have been timely.  Moreover, the 
Board observes that the moving party was specifically 
informed in a letter sent together with the "Supplemental" 
Statement of the Case in September 1995 that a substantive 
appeal had not been received as to the increased rating claim 
for degenerative joint disease of the lumbosacral spine and 
that the enclosed Form 9 should be completed and returned if 
he desired that the evaluation assigned be appealed to the 
Board of Veterans' Appeals.  The Board observes that 38 
C.F.R. § 3109 applies to applications for benefits, original 
claims or reopened claims, or the necessity for submitting 
substantiating evidence in support of a claim, and similar 
matters; it does not apply to time limits for initiating and 
completing appeals or in any other respect to appellate 
procedural requirements.  

The moving party's representative also argues that the Board 
erred in dismissing his appeal after the agency of original 
jurisdiction (AOJ) had certified the appeal to the Board 
without sending notification to him as to a deficiency in his 
substantive appeal.  The representative relies on 38 U.S.C.A. 
§ 3.109 as authority for his contention.  However, the Board 
observes that Section 3.109, for reasons indicated above, is 
not relevant to procedural requirements for appeals.  The 
representative has not advanced any argument as to what in 
the record could have reasonably be construed as a timely 
filed substantive appeal.  

Furthermore, the representative has offered no basis for a 
finding that the March 21, 1997 Board decision would have 
produced a different result but for an alleged error.  The 
representative has pointed out no obvious or nondebatable 
mistake in the March 21, 1997 Board decision which, if 
righted, would have changed the outcome of the decision.  38 
C.F.R. § 20.1404(b).  See Russell v. Principi, 3 Vet. App. 
310 (1992). See also Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  Accordingly, the motion must be denied.  


ORDER

The motion for revision of the March 21, 1997 Board decision 
on the grounds of CUE is denied.



		
	BRUCE KANNEE
Member, Board of Veterans' Appeals


 


